DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-6, drawn to a device, classified in at least H01L 27/14625
II.	Claim(s) 7-15, drawn to a device, classified in at least H01L 27/14621
III.	Claim(s) 16-20, drawn to a method, classified in at least H01L 21/14685

The inventions are distinct, each from the other because of the following reasons:
Inventions III and (I and II) are related as process of making and product made, respectively.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the devices may be made by a process other than that of claim 16, namely one not requiring anisotropically etching, collaterally etching a material of the optical refraction layer to form non-planar distal surface projections. Rather, one could form the non-planar surface projections by another process such as build up process, bead blasting, etc.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, invention I requires an optically transparent layer vertically extending through the openings in the grid structure and contacting the non-planar distal surface portions and having a second refractive index that is different from the first refractive index, thereby providing a refractive interface with the non-planar distal surface portions that refracts incident light in random directions, which invention II does not require.

In the instant case, invention II requires an array of pixels located on a semiconductor substrate, wherein each pixel within the array of pixels comprises at least one subpixel, and each subpixel comprise a respective photosensor and a respective sensing circuit located on a front surface of the semiconductor substrate;
an optical refraction layer…  wherein each of the non-planar distal surface portions has an areal overlap with a respective one of the photosensors in a plan view, which invention I does not require.

Thus, inventions are all subcombinations of an overall disclosed combination, the subcombinations being able to be used together to describe the overall disclosed combination more fully than any subcombination claim itself.
In the instant case, subcombination I has separate utility from subcombination II, such as an image sensor where the sensing circuits are not located within each subpixel, and/or an image sensor wherein the optical refraction layer does not have each of the non-planar distal portions have an areal overlap with a respective one of the photosensors in a plan view.  
See MPEP § 806.05(d).


The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The claims to the different groups require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed in the previous numbered section.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Kevin Parendo/Primary Examiner, Art Unit 2819